DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/28/2021.  Amended claims 1-8, withdrawn claims 9-26, and newly added claims 27-34 are still pending in the application.  This application is in condition for allowance except for the presence of claims 9-26 directed to a species non-elected without traverse.  Accordingly, claims 9-26 have been cancelled.  As a result, claims 1-8 and 27-34 are still pending in the application.

Allowable Subject Matter
Claims 1-8 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "scheduling a first plurality of frames for transmission; during transmission of said first frame, selecting a first next frame from said first plurality of frames for transmission in said second band, wherein said selecting comprises, responsive to a determination that a reordering buffer at a second STA is unavailable for a traffic identifier (TID) of said first frame, selecting a frame with a different TID than said first frame as said first next frame; and transmitting said first next frame in said second band," structurally and functionally interconnected in a manner as claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 3, 2022